pode

TT eS ES A

Case: 3:19-cv-01058-jdp. Document #: 18 Filed: 05/29/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

CHESTER STABENOW,
| Plaintiff,
SACRED HEART HOSPITAL,
Subrogated Plaintiff,

VS.

CITY OF EAU CLAIRE, EAU CLATRE Case No. 19-cv-1058

_POLICE OFFICERS MICHAEL MCCLAIN,

WAYNE BJORKMAN, ELLEN
SCHROEDER, BREANNA GASPER, AND
MITCHELL HUNSLEY,

BONAFIDE RECOVERY AND
TRANSPORT, LLC, MICHAEL
MATYEVIC, CARRIE BERNITT,

Defendants.

 

AFFIDAVIT IN SUPPORT OF PLAINTIFF’S MOTION FOR ENTRY OF A DEFAULT
JUDGMENT AGAINST DEFENDANTS BONAFIDE RECOVERY AND TRANSPORT,
LLC., MICHAEL MATIJEVIC, AND CARRIE BERNITT

 

STATE OF WISCONSIN )
) SS.
DANE COUNTY )

I, Lisa C. Goldman, being first duly sworn on oath deposes and says:
1. I am.an attorney licensed to practice law in the State of Wisconsin and I am one of the
attorneys representing the Plaintiff Chester Stabenow in the above captioned matter.
2. The “Waiver of the Services of Summons” forms I received from Bonafide Recovery and

Transport, LLC, Michael Matijevic, and Carrie Bernitt were filed on March 23,2020. They are

Documents 14-15.

 
Case: 3:19-cv-01058-jdp Document #: 18 Filed: 05/29/20 Page 2 of 2

3. Bonafide Recovery and Transport LLC, Michael Matijevic, and Carrie Bernitt have not
filed or served an answer or otherwise defended, and more than sixty (60) days have passed since
the Waiver of the Service of Summons were executed by these defendants.

4. This affidavit is made in support of the Plaintiff's Motion for a Default Judgment.

_ Dated this a {” day of New , 2020. ;
/ !
Mn #

Lish C. Goldman

  

4
fi :
f .
: :
“
.
“St

 

Subscribed and sworn to before me
lia , 2020.

   

sh

sy
Cerne

ME,
%

suteEEtty,

ete &
Ze +
Oo 3
> i
Ee)
SC

“We

 

ea
Bruce M. FBG esl ssc tC Ss
Notary Public: Shite’ Wisconsin

My commission is permanent

<a ory ery
